OPINION OF THE COURT
Per Curiam.
By affidavit dated December 28, 1992, the respondent seeks an order pursuant to 22 NYCRR 603.11 permitting him to resign as a member of the Bar of the State of New York.
The respondent was admitted to the practice of law in New *147York by the Second Judicial Department, on June 22, 1955. In his affidavit, respondent acknowledges that there is a pending investigation before the Departmental Disciplinary Committee, in connection with a complaint filed by a former client in which it is alleged that the respondent neglected matters entrusted to him, and submitted fraudulently backdated letters to the Committee in connection with the investigation. The respondent states that he has reviewed the allegations made in the complaint submitted to the Departmental Disciplinary Committee, and acknowledges that if charges were preferred, he could not successfully defend himself, on the merits against those charges.
The affidavit of resignation complies with section 603.11 of this Court’s rules governing the conduct of attorneys. The Departmental Disciplinary Committee recommends that respondent’s resignation be accepted.
Accordingly, respondent’s resignation from the Bar of the State of New York is hereby accepted and his name stricken from the roll of attorneys, effective immediately.
Murphy, P. J., Wallach, Kupferman, Ross and Asch, JJ., concur.
Respondent’s resignation is accepted, and he is disbarred from practice as an attorney and counselor-at-law in the State of New York.